—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered December 2, 1998, convicting him of murder in the second degree, attempted murder in the second degree, criminal possession of a weapon in the *687second degree (two counts), and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Altman, J. P., Florin, Schmidt and Smith, JJ., concur.